NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


STRIPE A LOT OF AMERICA, II, CORP.,   )
                                      )
             Appellant,               )
                                      )
v.                                    )              Case No. 2D17-397
                                      )
LINDA RUDOLPH, as Personal            )
Representative of the Estate of Betty )
Evans, Deceased; WAL-MART STORES, )
INC.; and WAL-MART STORES EAST, LP, )
                                      )
             Appellees.               )
                                      )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Michael R. D'Lugo of Wicker Smith O'Hara
McCoy & Ford, P.A., Orlando, for Appellant.

Marcus W. Viles of Viles & Beckman, LLC,
Fort Myers, for Appellee Linda Rudolph,
as Personal Representative for the Estate
of Betty Evans, Deceased.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and LUCAS, JJ., Concur.